OPINION
PER CURIAM.
This case came before this court on June 15, 1993, pursuant to an order that directed the plaintiff to show cause why her appeal from a Family Court interlocutory decision pending entry of final judgment should not be denied and dismissed. After reviewing the memoranda submitted by the parties (neither of whom presented oral argument), we are of the opinion that cause has not been shown.
The Family Court decision granted a divorce to both parties on the ground of irreconcilable differences that caused the irremediable breakdown of their marriage. Findings of fact were made as required by G.L.1956 (1988 Reenactment) § 15-5-16.1, and orders were made pursuant to § 15-5-16, regarding the award of alimony to plaintiff. In awarding marital assets, the Family Court followed the three-step process outlined by this court in Lancellotti v. Lancellotti, 481 A.2d 7 (R.I.1984).
On appeal, plaintiff contends that there was insufficient evidence to support the distribution of assets. Neither party, however, presented expert testimony concerning the valuation of assets.
We do not agree with the plaintiff that the trial justice rendered his decision on the parties’ divorce and the distribution of assets relying upon a mistaken belief regarding the nature of the proceedings. As this court noted in Stanzler v. Stanzler, 560 A.2d 342 (R.I.1989), a trial justice’s assignment of property will not be overturned unless it constitutes an abuse of discretion, which was not the case here.
Accordingly, the plaintiff’s appeal is denied and dismissed and the papers in the case are remanded to Family Court for entry of final judgment.